Citation Nr: 1018323	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  05-27 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.  


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel












INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim.  


FINDING OF FACT

As the RO has recently granted service connection for 
diabetes mellitus, type II, in a rating decision in April 
2010, there is no longer a controversy regarding this issue.


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a 
claim for Department of Veterans Affairs (VA) benefits before 
the Board as to entitlement to service connection for 
diabetes mellitus, type II.  38 U.S.C.A. § 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).  All questions in a matter which under 
sections 511(a) of this title is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).  The Board of 
Veterans' Appeals may dismiss any appeal which fails to 
allege error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.

In April 2010, the RO granted entitlement to service 
connection for diabetes mellitus, type II.  The determination 
has rendered moot the issue of entitlement to service 
connection for diabetes mellitus, type II, and there is no 
other issue before the Board in this matter that has been 
developed for current appellate review.  

The Board is, however, required to provide reasons and bases 
for its determination.  Zp v. Brown, 8 Vet. App. 303 (1995).

With the RO's grant of service connection for diabetes 
mellitus, type II, the Board finds that there no longer 
exists any case or controversy as to the Veteran's claim for 
service connection for diabetes mellitus, type II.  No 
greater benefit can be provided.  Nor are any exceptions to 
the mootness doctrine present.  Thomas v. Brown, 9 Vet. App. 
269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 68 
(1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

The appeal for entitlement to service connection for diabetes 
mellitus, type II, is dismissed.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


